Citation Nr: 0710458	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 
1992 for the award of service connection for diabetes 
mellitus, type II, due to presumptive exposure to herbicides.  

2.  Entitlement to separate 10 percent disability ratings for 
tinnitus disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that a January 2004 supplemental statement of 
the case included the issue of entitlement to an earlier 
effective date for the grant of service connection for 
peripheral neuropathy of the hands and feet.  The Board 
finds, however, that the veteran has not placed this issue 
into appellate status by the submission of a notice of 
disagreement.  38 C.F.R. §§ 20.200, 20.201.


FINDINGS OF FACT

1.  The competent evidence of record establishes that the 
veteran has had diabetes mellitus since October 1987.  

2.  The veteran originally submitted his claim of entitlement 
to service connection for diabetes mellitus on February 25, 
1992.  

3.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
February 25, 1992 for the grant of service connection for 
diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.816 (2006).  

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in an August 2002 
letter and the December 2003 statement of the case have 
informed the appellant of the information and evidence 
necessary to establish entitlement to an earlier effective 
date for the grant of service connection for diabetes 
mellitus.  

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim of entitlement to an effective date prior to 
February 25, 1992 for the grant of service connection for 
diabetes mellitus and the veteran has had the chance to 
submit evidence in response to the letter and statement of 
the case.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was not provided with 
sufficient notice as set out in Dingess/Hartman, supra.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to an 
effective date prior to February 25, 1992, any effect as to 
the lack of Dingess/Hartman notice is rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue of entitlement to an 
earlier effective date.  

The Board notes that the veteran is represented by the 
American Legion which is a very experienced advocate with 
regard to veterans law claims.  The American Legion has not 
raised any issues as to the inadequacy of the VCAA notice.  
Furthermore, it is assumed by the Board that the American 
Legion has fully informed the veteran of all requirements 
which must be complied with in order to receive an earlier 
effective date for the grant of service connection for 
diabetes mellitus as well as the veteran's own 
responsibilities and VA's responsibility with regard to the 
obtaining and submission of evidence.  Under the 
circumstances of this particular issue, no further action is 
necessary to assist the appellant with the claim of 
entitlement to an effective date prior to February 25, 1992 
for the grant of service connection for diabetes mellitus.  

With regard to the veteran's claim for an increased rating 
for his bilateral tinnitus, the Board notes that the Court 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  With regard to the claim for an increased rating for 
tinnitus, the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As indicated below, the Board has 
found that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  Because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Entitlement to an effective date prior to February 25, 1992 
for the grant of service connection for diabetes mellitus, 
type II.

The veteran has claimed that he is entitled to an effective 
date of October 19, 1987  or earlier for the grant of service 
connection for diabetes mellitus.  

On February 25, 1992, the RO received the veteran's claim of 
entitlement to compensation for diabetes mellitus based on 
exposure to Agent Orange during the veteran's active duty 
service.  

In March 1994, the RO denied service connection for diabetes 
mellitus due to Agent Orange exposure.  

In February 2001, the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus.  

During the decision making process, VA issued regulations 
which presumed that diabetes mellitus, Type II, was the 
result of exposure to Agent Orange.  66 Fed. Reg. 23,166 (May 
8, 2001) (now codified at 38 C.F.R. § 3.309(e)).  That 
regulation became effective May 8, 2001 (Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)).

In March 2002, pursuant to the regulatory change, the RO 
granted the veteran's claim of service connection for 
diabetes mellitus and assigned an effective date of February 
25, 1992.  

Generally, the effective date of an evaluation and award of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  However, retroactive effective dates are allowed in 
the context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on a regulation that became effective on 
September 25, 1985.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate any claim denials which were 
voided by the Nehmer I holding.  Nehmer v. United States 
Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 
1991) (Nehmer Stipulation).  The effective date of any 
resulting award of benefits would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 
1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(1)(i), (2)(i).  That regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease and 
the claim was received by VA between May 3, 1989 and the 
effective date of the statue or regulation establishing a 
presumption of service connection for the covered disease (in 
this case July 9, 2001), the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose, with certain exceptions.  38 
C.F.R. § 3.816(c)(2).  

The regulation further states that a claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if: (i) The claimant's application and other 
supporting statements and submission may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989 and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  
Otherwise, the effective date of the award is determined in 
accordance with 38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4).  

The veteran's medical records clearly show that he has a 
current diagnosis of type II diabetes mellitus.  He also had 
verified service in Vietnam, and is therefore presumed to 
have been exposed to Agent Orange in service.  As a result, 
service connection is warranted under the presumptive Agent 
Orange regulations.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  
This also qualifies the veteran as a class member under the 
Nehmer case, for application of the effective date rules of 
38 C.F.R. § 3.816.

The question to be addressed as to the correct effective date 
for benefits is whether there was a prior claim for 
compensation for type II diabetes mellitus which was denied 
between September 25, 1985, and July 9, 2001, the latter 
being the effective date of the service connection 
presumption provision for diabetes due to herbicide exposure 
of Vietnam veterans.  See 66 Fed. Reg. 23,166-169 (May 8, 
2001).  If so, under Nehmer, the effective date of benefits 
is the date of the earlier claim, or the date the disability 
arose.  In this case, the veteran had filed his initial claim 
for service connection for diabetes mellitus on February 25, 
1992.  In March 1994, the RO had denied the claim, finding 
that diabetes had not been present in service and was not 
then one of the diseases recognized as presumptively due to 
Agent Orange exposure. 

Next, the Board notes that to support a retroactive effective 
date under Nehmer, the prior claim must have been for the 
same disability that was the basis for the later award of 
benefits, and the evidence clearly supports a conclusion that 
it was.

As noted above, where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide related 
disease, and VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2).  In this 
case, the veteran had no claim for diabetes pending before VA 
on May 3, 1989, but his first such claim was received at the 
RO during the specified Nehmer time period, i.e., on February 
25, 1992.  Furthermore, the competent evidence of record 
documents the existence of diabetes mellitus as of October 
1987 which was prior to the date of submission of the 
original claim.  The effective date for the grant of service 
connection for diabetes mellitus must be February 25, 1992, 
which is the latter of the date of receipt of claim or the 
date entitlement arose.  That is the date of entitlement to 
service connection for his diagnosed diabetes, and is the 
earliest date possible provided for under the governing law 
for the award of service connection.

In September 2003, the veteran reported that he had submitted 
a claim to VA for service connection for diabetes mellitus 
within a few weeks of his diagnosis of the disability in 
October 1987.  In December 2003, the veteran reported he 
remembered filing a claim for compensation for diabetes 
mellitus in 1984 at the VA hospital in San Diego and again in 
October 1987.  The Board finds, however, that the claims file 
is devoid of any evidence of an intention to file a claim for 
compensation for diabetes mellitus prior to February 1992.  
The veteran has not submitted any document date stamped as 
having been received by VA during the specified time period 
which indicates an intent to file a claim for compensation 
based on diabetes mellitus. 

Therefore, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than February 
25, 1992, for the award of service connection for diabetes 
mellitus.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 




Entitlement to separate 10 percent disability ratings for 
tinnitus disability

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus 
disability.  The RO denied the veteran's request in March 
2003 because under Diagnostic Code 6260 there is no provision 
for assignment of a separate 10 percent evaluation for 
tinnitus of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than February 25, 
1992, for the award of service connection for diabetes 
mellitus, type II, due to presumptive exposure to herbicides, 
is denied.

Entitlement to separate 10 percent ratings for bilateral 
tinnitus disability is not warranted.  The appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


